Citation Nr: 0711173	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-28 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel







INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.  

This appeal arises from a November 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service records reveal he served in the 
Republic of Vietnam from August 1967 to August 1968, 
including with the Headquarters Company of the 3rd Bn 7th 
Inf., 199 Infantry Brigade from October 1967 to August 1968.  

2.  The veteran's Form DD 214 and his Form DA 20 both 
indicate he was issued a Valorous Unit Award.  

3.  The veteran's battalion was heavily engaged in the 
defense of Saigon during the Tet Offensive in January and 
February 1968, and the veteran's service medical records 
reflect that in February 1968, the veteran himself sustained 
a superficial laceration while running to a bunker the 
previous night.  

4.  The evidence is in equipoise as to whether the veteran 
has PTSD related to Vietnam trauma exposure.  


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for 
service connection for PTSD have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the decision below grants service connection for PTSD, any 
further efforts to assist the veteran with his claim or 
notify him of VA's responsibilities is unnecessary.  

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304 
(f)(2006).  

The regulations provide that it is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin such doubt will be resolved 
in favor of the claimant.  By reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2006).  

Analysis.  The RO in this case appears to have denied the 
veteran's claim having concluded that the evidence did not 
establish that a stressful experience occurred in service to 
have caused PTSD.  While it may be true that the records 
assembled in an attempt to verify the veteran's claimed 
Vietnam service stressors do not explicitly list his name as 
a participant in the events described, it is clear that the 
battalion to which he was assigned in service was heavily 
engaged in the defense of Saigon during the January-February 
1968 Tet Offensive.  Likewise, his own service medical 
records reflect that in February 1968, he sustained a 
superficial laceration while running to a bunker the previous 
night, and both his DA Form 20 and DD 214 reflect that he was 
issued the Valorous Unit Award.  As such, it is not a 
question as to whether the veteran experienced a traumatic 
event in service, but rather whether the medical evidence 
reflects a diagnosis of PTSD due to the veteran's Vietnam 
experiences.  

In this regard, the out-patient treatment records are 
inconsistent in the conclusion as to whether the veteran has 
PTSD due to his Vietnam experiences.  Indeed, in July 2002, 
the veteran was discharged from an in-patient VA treatment 
program after it was determined he had not displayed symptoms 
of PTSD.  Thereafter, however, he continued in out-patent 
therapy, the records from which reflect that at first he was 
considered to have PTSD, then that he did not, and yet again 
that he did.  When examined for VA purposes in October 2003, 
the examiner (after describing the veteran's Vietnam 
experiences) concluded that the veteran's symptoms, "can 
best be accounted for by a diagnosis of post traumatic stress 
disorder of mild severity." 

While the medical community may be in disagreement as to 
whether the veteran has PTSD, to decide a claim for service 
connection requires that all the evidence of record be given 
consideration, and when there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In this light, this 
record reflects an approximate balance of evidence regarding 
the presence of PTSD in this veteran due to his Vietnam 
experiences.  Resolving that doubt in the veteran's favor 
produces the conclusion that on this evidence, in this case, 
the criteria for service connection for PTSD are met.  

ORDER

Service connection for PTSD is granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


